AO 2458 (CASD Rev. 1/19) Judgment in a Criminal Case
                                                                                                               FILED
                                                                                                               APR 2 2 2019
                                         UNITED STATES DISTRICT Co
                                                                                                      CLERK , U.S. DISTRICT COURT
                                            SOUTHERN DISTRICT OF CALIFORNIA                         SOUTHERN DISTRICT OF CALIFORNIA

              UNITED STATES OF AMERICA                              JUDGMENT IN A c                 BY                         DEPUTY

                                    v.                              (For Offenses Committed On or After November I, 1987)
                     MARIO MORALES (1)
                                                                       Case Number: 3:19-CR-0889-W

                                                                    I. Marcel Stewart
                                                                    Defendant's Attorney
USM Number                           31760-298
D -
THE DEFENDANT:
IZI pleaded guilty to count(s)            One of the Indictment

D     was found guilty on count(s)
      after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):


Title and Section I Nature of Offense                                                                                  Count
18:751 - Escape from Federal Custody                                                                                       I




     The defendant is sentenced as provided in pages 2 through                 2           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

D     The defendant has been found not guilty on count(s)

D     Count(s)                                                 is          dismissed on the motion of the United States.

[ZI   Assessment : $100.00-Waived


·D    JVT A Assessment* : $

      *Justice for Victims of Trafficking Act of2015, Pub. L. No. 114-22.
IZI   No fine                       D Forfeiture pursuant to order filed                                       , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant' s economic circumstances.

                                                                    Anril 22. 2019
                                                                    Date of Imposition ofSenten



                                                                    HON. THOMAS J.                ELAN
                                                                    UNITED STATES DISTRICT JUDGE
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                MARIO MORALES (1)                                                        Judgment - Page 2 of 2

CASE NUMBER:              3: l 9-CR-0889-W

                                                    IMPRISONMENT
 The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
 Four (4) months to serve consecutive to sentence imposed in 12CR1606-DMS




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 ~     The court makes the following recommendations to the Bureau of Prisons:
       That the defendant be placed in a western region facility.




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant must surrender to the United States Marshal for this district:
       D    at                                A.M.
       D     as notified by the United States Marshal.

       The defendant must surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D     as notified by the Probation or Pretrial Services Office.

                                                         RETURN

 I have executed this judgment as follows:

       Defendant delivered on


 at   ~~~~~~~~~~~~
                                             , with a certified copy of this judgment.


                                                                  UNITED STATES MARSHAL



                                      By                     DEPUTY UNITED STATES MARSHAL
